Name: Commission Implementing Regulation (EU) 2018/223 of 15 February 2018 amending Council Regulation (EC) No 314/2004 concerning restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa;  civil law;  international trade
 Date Published: nan

 16.2.2018 EN Official Journal of the European Union L 43/10 COMMISSION IMPLEMENTING REGULATION (EU) 2018/223 of 15 February 2018 amending Council Regulation (EC) No 314/2004 concerning restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2011/101/CFSP (2), identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision, and Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. (3) On 15 February 2018, the Council decided to update the entry for one person in the Annex to Decision 2011/101/CFSP listing the persons and entities to whom the restrictions should apply. This designated person was identified by the Council as former President of Zimbabwe, responsible for activities that seriously undermine democracy, respect of human rights and the rule of law. (4) Annex III to Regulation (EC) No 314/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p. 1. (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: The entry of the following natural person under heading I. Persons: Name (and any aliases) Identifying information Grounds for designation (1) Mugabe, Robert Gabriel President, born 21.2.1924; Passport AD001095 Head of Government and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. is replaced by the following: Name (and any aliases) Identifying information Grounds for designation (1) Mugabe, Robert Gabriel born 21.2.1924; Passport AD001095 Former President and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law.